Citation Nr: 0202314	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  01-05 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for a 
herniated nucleus pulposus (HNP), L5-S1.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1973 to 
July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This decision denied an increased evaluation for a 
HNP, currently evaluated 20 percent, and granted service 
connection for irritable bowel syndrome (IBS) assigning a 
noncompensable evaluation.  A personal hearing was held at 
the RO in June 2001.  The veteran subsequently perfected this 
appeal.

In August 2001, a hearing officer decision continued the 20 
percent evaluation for a HNP, L5-S1 and increased the 
evaluation for IBS to 30 percent.  Subsequently, the veteran 
indicated he was satisfied with his 30 percent evaluation for 
IBS and wished to withdraw his appeal; however, the veteran 
expressed disagreement with the fact that the assigned 
evaluation was not considered permanent and was subject to a 
future review examination.  This can be reasonably construed 
as a claim to have the 30 percent evaluation made permanent 
and at this time is referred to the RO for the appropriate 
action.  The veteran further indicated that he did not wish 
to withdraw his appeal with regard to his back disability and 
requested that his case be forwarded to the Board before the 
expiration of the 60 day waiting period.

The Board notes that in May 2001, the veteran submitted 
correspondence indicating he wished to appoint his wife as 
his representative to assist him with his claim.  It appears 
the RO did not accept this as a valid appointment and in an 
August 2001 letter, the veteran was notified that there was 
no record of him appointing a service organization or 
representative to assist him with his claim.  The veteran was 
further informed that he could contact the RO for a listing 
of recognized veteran's service organizations and/or 
representatives.  





REMAND

In his June 2001 VA Form 9, Substantive Appeal, the veteran 
indicated that he wished to appear personally at a hearing 
before a member of the Board sitting at the RO.  A hearing 
before a member of the Board has not been scheduled and the 
claims folder does not contain any evidence that the veteran 
has withdrawn his request for or waived his right to a Board 
hearing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


